IN THE UNITED STATES DISTRICT COURT F I L E D
FOR THE DISTRICT OF COLUMBIA  _ 2 

UmhU&Dwmq&BmMwmy
NADIR QMAR ABDULLAH BIN’ COUFIS fO|' the D|Sfrtci Oi Ctllumbia
SA’ADOUN ALSA’ARY a/k/a AHMED
OMAR,

Petitioner, Civil Action No. 09-0745 (RCL)

V.

BARACK OBAMA, et al.,

\)\./\./\JS\/\é\y\/\/§/

Respondents.
 RDER
This matter coming before the Court on Petitioner’s Status Report/Unopposed Motion to
Continue Stay, and having considered the entire record, the Court finds that the motion should be
GRANTED.
IT IS THEREFORE ORDERED THAT counsel for Petitioner may tile a Status Report
no later than May  2012. lt is further;
ORDERED that Petitioner’s Unopposed Motion to Continue Stay is GRANTED. lt is
further;
ORDERED that the Protective Order entered on September l l, 2008 remain in effect
during the period of the stay. lt is further;
ORDERED that the parties may move the Court to lift the stay provided the moving
party gives the non-moving party written notice the (l0) days prior to the date of filing the
motion.

nw "/"“/// Ea